UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY CONSOLIDATED SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22530 Salient MLP & Energy Infrastructure Fund (Exact name of registrant as specified in charter) 4265 San Felipe, Suite 800, Houston, TX77027 (Address of principal executive offices) (Zip code) A. Haag Sherman 4265 San Felipe, Suite 800, Houston, TX77027 (Name and address of agent for service) 713-993-4675 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2011 Item 1. Consolidated Schedule of Investments. Salient MLP & Energy Infrastructure Fund CONSOLIDATED SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2011 Shares Fair Value Master Limited Partnerships and Related Companies - 122.2% (1) Coal - 4.9% (1) United States - 4.9% (1) Alliance Holdings GP, L.P. (2)(3) $ Penn Virginia Resource Partners, L.P. (3) Crude/Natural Gas Production - 13.5% (1) United States - 13.5% (1) Breitburn Energy Partners, L.P. (3) MV Oil Trust (3) VOC Energy Trust (3) Crude/Refined Products Pipelines - 43.5% (1) United States - 43.5% (1) Buckeye Partners, L.P. (3) Enbridge Energy Management, L.L.C. (3)(4) Kinder Morgan, Inc. (3) Kinder Morgan Management, LLC (3)(4) Magellan Midstream Partners, L.P. (2)(3) NuStar Energy L.P. (3) NuStar GP Holdings, LLC (3) Plains All American Pipeline, L.P. (2)(3) Sunoco Logistics Partners L.P. (3) Natural Gas/Natural Gas Liquids Pipelines - 27.8% (1) United States - 27.8% (1) Eagle Rock Energy Partners, L.P. (3) El Paso Pipeline Partners, L.P. (2)(3) Energy Transfer Equity, L.P. (2)(3) Enterprise Products Partners L.P. (2)(3) Spectra Energy Partners, LP (2)(3) Natural Gas Gathering/Processing - 15.3% (1) United States - 15.3% (1) Crosstex Energy, Inc. (3) Crosstex Energy, L.P. (3) MarkWest Energy Partners, L.P. (3) Targa Resources Corp. (3) Targa Resources Partners L.P. (3) Power/Utility - 3.0% (1) United States - 3.0% (1) CenterPoint Energy, Inc. (3) Shipping - 14.2% (1) Republic of the Marshall Islands - 14.2% (1) Navios Maritime Partners, L.P. Teekay LNG Partners L.P. Teekay Offshore Partners L.P. Total Master Limited Partnerships and Related Companies (Cost $178,559,902) $ Principal Amount/Shares Corporate Bonds - 6.7% (1) Fair Value Coal - 5.3% (1) United States - 5.3% (1) Arch Coal, Inc., 7.00%, 06/15/2019 (3) $ $ Arch Coal, Inc., 7.25%, 06/15/2021 (3) Exploration and Production - 1.4% (1) United States - 1.4% (1) Saratoga Resources, Inc., 12.50%, 07/01/2016 (3)(5) Total Corporate Bonds (Cost $9,630,854) $ Short-Term Investment - 1.0% (1) United States Investment Company - 1.0% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (6) (Cost $1,389,752) $ Total Investments - 129.9% (1) (Cost $189,580,508) Line of Credit Outstanding - (32.1%) (1)(7) ) Other Assets and Liabilities - 2.2% (1) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. These securities are held by the Salient MLP & Energy Infrastructure Fund, Inc (the "Subsidiary") the wholly owned C-Corporation.The Salient MLP & Energy Infrastructure Fund (the "Fund") may invest up to 25% of total assets in its Subsidiary.The Subsidiary, which is organized under the laws of the state of Delaware, is wholly-owned and controlled by the Fund and is therefore consolidated in the Fund's schedule of investments contained herein.The Subsidiary was formed on May 2, 2011, and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation.The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the Master Limited Partnership ("MLP") markets, within the limitations of the federal tax law requirements applicable to regulated investment companies. All or a portion of these securities are held as collateral pursuant to the loan agreements. Distributions are paid-in-kind. Restricted security under Rule 144A. Rate indicated is the current yield as of August 31, 2011. See Note 4 for additional information. OPEN FUTURES CONTRACTSAT PERIOD-END Futures Contracts Number of Contracts Month/ Commitment Value Unrealized Appreciation (Depreciation) E-mini S&P 500 Index Sept 2011/Short $ $ WTI Crude* 78 Oct 2011/Short ) Total Futures Contracts $ $ * This position is held by the Subsidiary OPEN SWAP CONTRACTS AT PERIOD-END Credit Default Swap Buy Contracts Counterparty Reference Entity Buy/Sell Protection Pay/ Receive Fixed Rate Termination Date Notional Value Maximum Potential Future Payment Paid (Received) Unrealized Appreciation (Depreciation) Morgan Stanley Markit CDX.NA.HY.16 Buy % 6/20/2016 $ ) $ ) $ ) $ Total Credit Default Swap Buy Contract $ Notes to the Consolidated Schedule of Investments 1. Organization Salient MLP & Energy Infrastructure Fund (the “Fund”) is a newly-organized Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified closed-end management investment company. The Fund has authorized 6,400,000 common shares of beneficial interest (“Shares”), which may be issued in more than one class or series.The Fund commenced operations on May 25, 2011.The Fund’s Shares are listed on the New York Stock Exchange under the symbol “SMF.” The Fund’s objective is to provide a high level of total return with an emphasis on making quarterly cash distributions (“Distributions”) to shareholders. The Fund pursues its investment objective by investing at least 80% of the Fund’s total assets in securities of master limited partnerships (“MLPs”) and energy infrastructure companies. The Fund may invest up to 25% of its total assets in the Salient MLP & Energy Infrastructure Fund, Inc. (the “Subsidiary”). The Subsidiary, which is organized under the laws of the state of Delaware, is wholly owned and controlled by the Fund, and is therefore consolidated in the Fund’s schedule of investments contained herein.The Subsidiary was formed on May 2, 2011, and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation.The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the MLP Markets, within the limitations of the federal tax law requirements applicable to regulated investment companies. 2. Significant Accounting Policies A. Basis of Accounting The accounting and reporting policies of the Fund conform with U.S. generally accepted accounting principles (“GAAP”).The Consolidated Schedule of Investments includes the investments of the Fund and it’s Subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. B. Cash Equivalents The Fund considers all unpledged temporary cash investments with a maturity date at the time of purchase of three months or less to be cash equivalents. C. Investment Valuation The Fund’s board of directors (“Board”) has authorized the establishment of a valuation committee of the Adviser (Adviser’s Valuation Committee”). The function of the Adviser’s Valuation Committee, subject to oversight of the Board Valuation Committee and the Fund’s Board, is generally to review the Fund’s valuation methodologies, valuation determinations, and any information provided to the Adviser’s Valuation Committee by the Adviser or the Fund’s administrator. The Fund intends to primarily own securities that are listed on a securities exchange or over-the-counter market. The Fund will value those securities at their last sale price on that exchange or over-the-counter market on the valuation date.If the security is listed on more than one exchange, the Fund uses the price from the exchange that it considers to be the principal exchange on which the security is traded. Securities listed on the NASDAQ will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or over-the-counter market on such day, the security will be valued at the mean between the last bid price and last ask price on such day. The Fund may invest up to 50% of its total assets in restricted securities.Restricted securities are subject to statutory or contractual restrictions on their public resale, which may make it more difficult to obtain a valuation and may limit the Fund’s ability to dispose of them. Investments in private placement securities and other securities for which market quotations are not readily available will be valued in good faith by using fair value procedures approved by the Fund’s board of directors. Such fair value procedures may consider among other factors discounts to publicly traded issues, time until conversion date, securities with similar yields, quality, type of issue, coupon, duration and rating. If events occur that affect the value of the Fund’s portfolio securities before the net asset value has been calculated (a “significant event”), the portfolio securities so affected will generally be priced using fair value procedures. An equity security of a publicly traded Fund acquired in a direct placement transaction may be subject to restrictions on resale that can affect the security’s liquidity and fair value.Such securities that are convertible or otherwise will become freely tradable will be valued based on the market value of the freely tradable security less an applicable discount.Generally, the discount will initially be equal to the discount at which the Fund purchased the securities.To the extent that such securities are convertible or otherwise become freely tradable within a time frame that may be reasonably determined, an amortization schedule may be used to determine the discount. Debt securities will be valued at prices supplied by a Pricing Vendor; except that (1) for corporate debt obligations (including convertible securities listed on an exchange or NASDAQ), the value of the security will be the last sale price on that exchange or NASDAQ on the valuation day; and (2) short-term instruments purchased with a remaining maturity of 60 days or less, maturing at par, will be valued at amortized cost. Futures contracts are valued at the final settlement price on the exchange on which they are principally traded.Swap agreements are fair valued using an evaluated quote provided by an independent pricing service.Evaluated quotes provided by the pricing service are valued based on a model which may include among other considerations, end of day net present values, spreads, ratings, industry and company performance.Investments in open-end and closed-end registered investment companies that do not trade on an exchange are valued at the end of day net asset value per share. Securities for which market prices are not provided by any of the above methods may be valued based upon quotes furnished by independent sources.The last bid price may be used to value equity securities.The mean between the last bid and ask prices is used to value debt obligations, including corporate loans. The Fund may enter into futures contracts to manage exposure to interest rate, equity and market price movements, currency and/or commodity risk.A futures contract is an agreement between two parties to purchase or sell a specified underlying security, currency, or commodity for a fixed price at a future date.With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Upon entering into a contract, the Fund deposits and maintains as collateral, an initial margin as required by the exchange on which the transaction is effected. Pursuant to the contract, the Fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in value of the contract. Such receipts or payments are known as variation margin and are recorded by the Fund as unrealized gains and losses. When the contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. As collateral for futures contracts, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. This collateral is required to be adjusted daily to reflect the market value of the purchase obligation for long futures contracts or the market value of the instrument underlying the contract, but not less than the market price at which the futures contract was established, for short futures contracts. The Fund may enter into various swap transactions, including interest rate, total return, currency and credit default swap contracts (“CDS”) to manage interest rate, currency or credit risk. A CDS is an agreement between two parties to exchange the credit risk of an issuer. The buyer in a credit default contract is said to buy protection by paying the seller a periodic stream of payments over the term of the contract provided no event of default on an underlying reference obligation has occurred.If the Fund is a seller of protection, and no event of default occurs, the Fund, as a seller of protection, will have received a stream of payments from the buyer of protection.However, if an event of default occurs, the Fund must pay the buyer “par value” or the full notional value of the referenced obligation, and the Fund would receive the eligible bonds issued by the referenced entity.If a Fund is a buyer of protection and no event of default occurs, the Fund will have made a stream of payments to the seller of protection.However, if an event of default occurs, the Fund, as buyer of protection of the underlying reference entity, will receive the full notional value, or the “par value”, of the referenced obligation owned by the Fund.The Fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Fund and the counterparty and by the posting of collateral by the counterparty to the Fund to cover the Fund’s exposure to the counterparty. Changes in the value of swap agreements are recognized as unrealized gains (losses) in the Consolidated Statement of Operations by “marking to market” on a daily basis to reflect the value of the swap agreement.Upon entering into swap agreements, the Fund will either receive or pay an upfront payment based upon the difference between the current principal amount and the notional amount of the swap and whether the Fund is buying or selling protection. Upfront payments that are received are recorded as liabilities while upfront payments paid are recorded as assets. These payments remain on the books until the swap contract is closed and are then recorded as realized gains or losses on the Consolidated Statement of Operations. When entering into credit default swaps the Fund will either deliver collateral to the counterparty or the counterparty will deliver collateral to the Fund. The amount of this collateral is calculated based upon the notional value and the current price of the swap. In the event of default, the Fund has recourse against any collateral posted to them by the counterparty.These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Entering into these swap agreements involves, to varying degrees, lack of liquidity and elements of credit, market, and counterparty risk in excess of amounts recognized on the Consolidated Statement of Assets and Liabilities.Such risks involve the possibility that a swap is difficult to sell or liquidate; the counterparty does not honor its obligations under the agreement and unfavorable interest rates and market fluctuations. D. Derivative Financial Instruments The Fund may use derivative financial instruments. The Fund has established policies and procedures for risk assessment and the approval, reporting and monitoring of derivative financial instrument activities. All derivative financial instruments will be recorded at fair value with changes in fair value during the reporting period, and amounts accrued under the agreements, included as unrealized gains or losses in the Statement of Operations. Periodic cash settlements under the terms of the derivative instruments and the termination of such contracts are recorded as realized gains or losses in the Statement of Operations. For the period ended August 31, 2011, the Fund’s use of derivatives included futures and swap contracts.The financial statement treatment and impact can be found in the table below. Consolidated Statement of Assets and Liabilities The effect of derivative instruments on the Consolidated Statement of Assets and Liabilities as of August 31, 2011 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Market Risk Contracts: Futures Contracts Receivable for variation margin on futures * $ Payable for variation margin on futures * $
